..;,;A;;;0,;;.24,;;;5;;;,B,,;,CR,;;;ev;,;..,;;,;02;.,;/0.;;;8/,;;,;20;;;,19"')"'Ju;;;:dge;.;m;.;;en;;;..t;;.;,in.;;.•C;;;r,;;;im,;;;in;;;;al.;.P;;;;etty~Ca;;;;.se:..:C;.;;M;;;od;;;ifi;;;;ied"-)~~~--~~~~~--~~~~-~.....:P,;;•g,;;e,:,.l;;;of,:,.l   1   1

                                                                                                                                                                                                                                                         11
                                                                                                                                                                                                                                                         Ii

                                                                                                                                                                                                                                                         Ji
                                                         UNITED STATES DISTRICT COURT                                                                                                                                                                    11
                                                                                                                                                                                                                                                         I;
                                                                         SOUTHERN DISTRICT OF CALIFORNIA                                                                                                                                                 i'
                                                                                                                                                                                                                                                         ::,.


                                  Uriited States of America                                                                                 JUDGMENT IN A CRIMINAL CASE
                                              v.                                                                                            (For Offenses Committed On or After November I, 1987)


                        Juan Ramon Villasenor-Villasenor                                                                                    Case Number: 3:19-mj-22180

                                                                                                                                           Emerson Wheat
                                                                                                                                           Defendant's Attorn 1Y


 REGISTRATION NO. 8548 0298
                                                                                                                                                                                           FILED
 THE DEFENDANT:                                                                                                                                                                               MAY 3 1 2019
  1:21 pleaded guilty to count(s) 1 of Complaint
                                                                                                                                                                                   f..Jl..t:t'iro .... ~ w-1.J I !'111,,,/ I ¥v..JM I
   D was found guilty to count( s)                                            SOUiHEAN OISTRICi OF CALll'Oi'1NIA
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                                       Nature of Offense                                                                                                                         Count Number(s)
 8:1325                                                ILLEGAL ENTRY (Misdemeanor)                                                                                                               1

   D The defendant has been found not guilty on count(s)
                                                                                                                             -------------------
   0 Count(s)                                                                                                                                dismissed on the motion of the United States.
                               ------------------
                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                                 ,n', TIME SERVED                                                                  D _ _ _ _ _ _ _ _ _ _ days,.

   IZI     Assessment: $10 WAIVED IZI Fine: WAIVED
   1:21    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the     defendant's possession at the time of arrest upon their deportation or removal.
   D       Court recommends defendant be deported/removed with relative,                          charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney 0f any material change in the defendant's economic circumstances.

                                                                                                                                      Friday, May 31, 2019
                                                                                                                                      Date oflmposition of Sentence

                             ,,,~~,,,·,,,,,,.
  Received                  . ;/,;. 7                                                                                                  Jv1_ icfiae { ].                         Seng
                        -·~·~·~·~-----
                        DUSM                                                                                                           HONORABLE MICHAEL J. SENG
                                                                                                                                       UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                                                                                                            3:19-mj-22180
